FILED
                            NOT FOR PUBLICATION                             DEC 04 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TRAVIS RAY THOMPSON,                             No. 13-17034

               Plaintiff - Appellant,            D.C. No. 1:07-cv-00572-AWI-
                                                 BAM
  v.

ALVAREZ; et al.,                                 MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       California state prisoner Travis Ray Thompson appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional violations occurring at three different prisons against numerous

prison officials and staff over a seven-year period. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion a district court’s dismissal for

failure to comply with court orders. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th

Cir. 2002). We affirm.

      The district court did not abuse its discretion in dismissing Thompson’s

action because, despite its warnings, Thompson repeatedly failed to comply with

the district court’s orders to comply with the pleading and joinder requirements

under Federal Rules of Civil Procedure 8, 18, and 20. See id. at 642 (discussing

the five factors for determining whether to dismiss a case for failure to comply

with a court order).

      The district court did not abuse its discretion in denying Thompson’s

motion for appointment of counsel because Thompson did not demonstrate

exceptional circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.

2009) (setting forth the standard of review and explaining exceptional

circumstances requirement).

      The district court did not abuse its discretion in denying Thompson’s motion

for preliminary injunction to transfer him into federal custody because the district

court lacked authority to issue an injunction directed at a non-party. See Zenith

Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969) (concluding

that it was error to enter an injunction against a non-party); Alliance for the Wild


                                           2                                    13-17034
Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (setting forth standard of

review). Thompson did not demonstrate that the limited exception to this rule,

which allows injunctions to bind non-parties who are “in active concert or

participation” with the parties, applied. See Fed. R. Civ. P. 65(d)(2)(C).

      In light of our conclusion regarding the district court’s dismissal for failure

to comply with court orders, we do not consider Thompson’s contentions

concerning the merits of his case.

      We reject Thompson’s arguments relating to judicial bias.

      Thompson’s motion to add newly discovered evidence to the record on

appeal, filed on December 4, 2013, is denied.

      AFFIRMED.




                                          3                                     13-17034